DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki (2010/0238237) (hereinafter Seki).
Regarding Claim 1, Seki teaches an inkjet head (1, Fig. 2-4) having a metal wiring (24, Figs. 2-4) on a board (12, Figs. 3-4) in an ink flow path (15, 19, Figs. 2-3) or an ink tank [Paragraphs 0064-0065, 0069, 0072, 0075, 0082], comprising a base layer (32, Figs. 3-4) and an organic protective layer (33, Figs. 3-4) on the metal wiring (24), arranged in an order of the metal wiring (24), the base layer (32), and the organic protective layer (33) [Paragraphs 0086-0087, See Fig. 4], wherein the base layer (32) has an interface that is in contact with the metal wiring (24) and that includes at least 

Regarding Claim 4, Seki teaches the inkjet head (1), wherein the base layer (32) includes a mixture of the metal oxide or metal nitride and the silicon oxide or silicon nitride, and both a composition ratio of the metal and a composition ratio of the silicon are uniform in a layer thickness direction [Paragraphs 0086 and 0105].

Regarding Claim 5, Seki teaches the inkjet head (1), wherein in the base layer (32), a composition ratio of the metal at an interface that is in contact with the metal wiring is in a range of 1 to 50 at%, and a composition ratio of the silicon at an interface that is in contact with the organic protective layer is in a range of 1 to 50 at% [Paragraphs 0086, 0105].

Regarding Claim 6, Seki teaches the inkjet head (1), wherein the base layer (32) has a layer thickness within a range of 0.1 nm to 10 µm [Paragraph 0141].

Regarding Claim 7, Seki teaches the inkjet head (1), wherein metal of the metal wiring is gold, platinum or copper [Paragraph 0083].

Regarding Claim 8, Seki teaches the inkjet head (1), wherein metal of the metal oxide or the metal nitride is titanium, zirconium, tantalum, chromium, nickel or aluminum [Paragraph 0105].

Regarding Claim 9, Seki teaches the inkjet head, wherein the silicon oxide is silicon dioxide [Paragraph 0105].

Regarding Claim 11, Seki teaches the inkjet head (1), wherein the organic protective layer includes polyparaxylylene, derivative of polyparaxylylene, polyimide, or polyuria [Paragraph 0087].
Allowable Subject Matter
Claims 2-3, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 2 is the inclusion of the limitation an inkjet head that includes a base layer with two or more layers, wherein one of the two or more layers contacts a metal wiring and includes at least one of a metal oxide and a metal nitride and another of the two or more layers contacts an organic protective layer and includes at least one of a silicon oxide or silicon nitride.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 3 is the inclusion of the limitation an inkjet head that includes a base layer with a mixture of a metal oxide or metal nitride and a silicon oxide or silicon nitride and at least one of a composition ratio of the metal and a composition ratio of the silicon having a gradient in layer thickness 
	The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation and inkjet head that includes an organic protective layer includes a silane coupling agent or the organic protective layer is adjacent to an adhesive layer having a silence coupling agent, wherein the adhesive layer is between the organic protective layer and a base layer.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 12 is the inclusion of the method of producing an inkjet head having a metal wiring on a board in an ink flow path or an ink tank that includes the method steps of forming a base layer by pretreating the base layer, wherein pretreating the base layer includes degreasing cleaning, plasma treatment, or reverse sputtering treatment.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853